Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to a communication received 11/5/2021, which amends claims 1, 14-17 and 19-20, cancels claims 5 and 7, and is hereby acknowledged.
Claims 1-3, 5, 8-11, 13-17 and 19-20 are pending in this application.

Response to Arguments
The prior rejection of Claim 14-17 and 19-20 under 35 U.S.C. 101 is hereby withdrawn in view of the claim amendments.
The rejection of claims 1-3, 5, 8-11, 13-17 and 19-20 under 35 U.S.C. 103 is hereby withdrawn in view of the applicant’s claim amendments and arguments.

Allowable Subject Matter
	Claims 1-3, 5, 8-11, 13-17 and 19-20 are allowed.

Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
The examiner conducted a completed search of available patent literature and non-patent literature. The Applicant’s replies make evident the reasons for allowance, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on  Monday - Tuesday and Thursday - Friday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/C. H./
Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458